EXAMINER'S AMENDMENT
Election/Restrictions
Claim 1 is allowable. Claims 2 and 6-20, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among species, as set forth in the Office action mailed on 04 September 2020, is hereby withdrawn and claims 2 and 6-20 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.


Tomoki Tanida on 03 May 2021.
The application has been amended as follows: 

1. Replace claim 8 as below.

-- 8. The printing apparatus according to claim 1, wherein: the front surface print head, when a plurality of print areas are set as lanes in a width direction perpendicular to the transport direction, prints the front surface image based on the front surface printing image data in each of the lanes; the back surface image data corrector creates the corrected back surface image data for each of the lanes: and the back surface print head prints the back surface image based on the back surface printing image data for each of the lanes. --

2. Replace claim 9 as below.

-- 9. The printing apparatus according to claim 1, wherein: the front surface print head, when a plurality of print areas are set as lanes in a width direction perpendicular to the transport direction, prints the front surface image based on the front surface printing image data in each of the lanes; the back surface image data corrector creates the corrected back surface 


3. Replace claim 13 as below.

-- 13. The printing apparatus according to claim 1, further comprising transport rollers for transporting the printing medium, and an image layout processor for setting a print area for printing the back surface image on the back surface of the printing medium based on the elasticity information; wherein the back surface print head starts printing based on the corrected back surface image data when, after the detector detects the cue mark, the transport rollers have transported the printing medium a distance corresponding to the interval between the printing start position for the back surface print head and a position for detecting the cue mark by the detector, and stops the printing based on the corrected back surface image data when the transport rollers have further transported the printing medium just a length corresponding to the print area. --




4. Replace claim 14 as below.

-- 14. The printing apparatus according to claim 1, further comprising transport rollers for transporting the printing medium, and an image layout processor for setting a print area for printing the back surface image on the back surface of the printing medium based on the elasticity information; wherein the back surface print head starts printing based on the corrected back surface image data when. after the detector detects the cue mark, the transport rollers have transported the printing medium a distance corresponding to the interval between the printing start position for the back surface print head and a position for detecting the cue mark by the detector, and stops the printing based on the corrected back surface image data when the transport rollers have further transported the printing medium just a length corresponding to the print area. --

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geoffrey Mruk whose telephone number is (571)272-2810.  The examiner can normally be reached on M-F 8-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GEOFFREY S MRUK/           Primary Examiner, Art Unit 2853                                                                                                                                                                                             	05/03/2021